NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES DOUGLAS WILLIAMS, Jr.,                    No. 18-55379

                Plaintiff-Appellant,            D.C. No. 2:17-cv-06130-MWF-KS

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      James Douglas Williams, Jr., appeals pro se from the district court’s order

dismissing his Title VII employment action for failure to effect timely and proper

service of the summons and complaint under Federal Rule of Civil Procedure 4(m).

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001).

We affirm.

      The district court did not abuse its discretion by dismissing Williams’s

action without prejudice because Williams failed to effect proper service of the

summons and complaint and otherwise failed to show good cause for his failure to

timely serve the summons and complaint. See Fed. R. Civ. P. 4(c) (any person

who is not a party may serve a summons and complaint); Fed. R. Civ. P. 4(j)

(setting forth how to serve a state or local government); Fed. R. Civ. P. 4(m)

(requiring court to dismiss action without prejudice if a defendant is not served

within 90 days after the complaint is filed absent a showing of good cause); In re

Sheehan, 253 F.3d at 512 (discussing Rule 4(m)’s “good cause” standard).

      Contrary to Williams’s contention, his action was not dismissed for failure

to file an opposition to the County defendants’ motion to dismiss, which he did not

receive.

      We lack jurisdiction to consider the district court’s order denying Williams’s

motion for reconsideration because Williams failed to file an amended or separate

notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      AFFIRMED.




                                          2                                      18-55379